Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/657,798 filed October 18, 2019. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a method of packaging a semiconductor device comprising: electrically coupling a semiconductor die to die contacts at a first side of a redistribution structure, the redistribution structure includes (1) a dielectric formation defining the first and second sides and (2) conductive metal, forming a singular conductive wall around the semiconductor die by depositing a conductive material onto the redistribution structure using a single implementation of a metallization deposition technique that forms the conductive wall on the redistribution structure, wherein the conductive wall is electrically coupled to at least one shield contact at the first side of the redistribution structure, depositing an encapsulant over the semiconductor die, wherein the encapsulant has an upper surface; removing a portion of the encapsulant and a portion of the conductive wall to form the upper surface on the encapsulant over the semiconductor die and a top surface on the conductive wall, wherein the upper surface of the encapsulant and the top surface of the conductive wall are coplanar; and disposing a conductive cap onto the upper surface of the 
Claim 6 is allowed because none of the prior art either alone or in combination discloses a method of packaging a semiconductor device comprising: electrically coupling a semiconductor die to die contacts at a first side of a redistribution structure, the redistribution structure includes (1) a dielectric formation defining the first and second sides and (2) conductive metal, forming a singular conductive wall around the semiconductor die by depositing a conductive material onto the redistribution structure using a single implementation of a metallization deposition technique that forms the conductive wall on the redistribution structure, wherein the conductive wall is electrically coupled to at least one shield contact at the first side of the redistribution structure, depositing an encapsulant over the semiconductor die and conductive wall wherein the encapsulant is deposited after forming the conductive wall and has an upper surface; removing a portion of the encapsulant and a portion of the conductive wall to form the upper surface on the encapsulant over the semiconductor die and a top surface on the conductive wall, wherein the upper surface of the encapsulant and the top surface of the conductive wall are coplanar; and disposing a conductive cap onto the upper surface of the encapsulant, wherein the conductive cap is electrically coupled to the conductive wall, in combination with the other limitations of claim 6. Claims 7-10 are also allowed based on their dependency from claim 6. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pagaila (Pre-Grant Publication 2011/0298109)
Choi (Pre-Grant Publication 2012/0286407)
Park (Pre-Grant Publication 2014/0124906)
Chung (Pre-Grant Publication 2016/0260695)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818